UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1086



SERGE GERVAIS GNAGO,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, U. S. Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-712-933)


Submitted:   July 31, 2006             Decided:   September 11, 2006


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.  Peter D. Keisler, Assistant Attorney
General, James A. Hunolt, Senior Litigation Counsel, John J.
Siemietkowski, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Serge Gervais Gnago, a native and citizen of the Ivory

Coast,   petitions    for    review    of   a   decision     of   the   Board   of

Immigration   Appeals      (Board)    affirming      the   immigration   judge’s

denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture.              Gnago challenges

the Board’s finding that he failed to meet his burden of proof to

qualify for asylum.         We will reverse this decision only if the

evidence “was so compelling that no reasonable fact finder could

fail to find the requisite fear of persecution.”              Rusu v. INS, 296

F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotation marks and

citations omitted).        We have reviewed the evidence of record and

the immigration judge’s decision, and we conclude that substantial

evidence supports the conclusion that Gnago failed to show past

persecution   or     the    well-founded      fear    of   future   persecution

necessary to establish eligibility for asylum.                    See 8 C.F.R.

§ 1208.13(a) (2006) (stating that the burden of proof is on the

alien to establish eligibility for asylum); INS v. Elias-Zacarias,

502 U.S. 478, 483 (1992) (same).

           Moreover, since Gnago cannot sustain his burden on the

asylum claim, he cannot establish his entitlement to withholding of

removal.   See Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004)

(“Because the burden of proof for withholding of removal is higher

than for asylum--even though the facts that must be proved are the


                                      - 2 -
same--an applicant who is ineligible for asylum is necessarily

ineligible       for   withholding      of     removal   under    [8    U.S.C.]

§ 1231(b)(3).”).

             We also find that substantial evidence supports the

finding that Gnago fails to meet the standard for relief under the

Convention Against Torture.          To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8   C.F.R.   §   1208.16(c)(2)   (2006).        Gnago    failed   to   make   the

requisite showing before the immigration judge.

             Accordingly,   we   deny    the    petition   for    review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                              PETITION DENIED




                                     - 3 -